Citation Nr: 1818429	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  05-30 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for surgical scars of the right inner ear, and behind each ear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1960 to June 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In that rating decision, the AOJ assigned a noncompensable rating for inner ear scars, effective July 26, 2012.  Subsequently, in May 2015, the AOJ granted service connection for scars behind both ears.

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 hearing.  A transcript of that hearing is of record. 

The case was previously before the Board most recently in March 2017 when it was remanded for additional development.  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The March 2017 Board remand directed the AOJ of the following: 

"Schedule the Veteran for a VA examination to determine the current severity of his ear scars.  The examination should, as warranted, address all symptoms and functional limitations.  In particular, the examiner is requested to identify the underlying cause for the reported itchiness of the service-connected ear scars.  The examiner must state whether any of the service-connected ear scars are visible to an observer and, if so, unretouched color photographs should be taken.  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed." 

The July 2017 VA medical opinion of record noted that the examiner is unable to comment on whether the scars are painful or unstable, nor determine the underlying cause of the itchiness.  Additionally, the examiner failed to view the photographs of the Veteran's scars.  

Furthermore, the August 2017 rating decision noted that the claims file should be returned for an addendum opinion or additional examination as the Board remand was not complied with by the prior examinations.  However, that task was never accomplished.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  As such, the claims file should be returned to the AOJ for further development. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any outstanding private and VA treatment records in relation to this claim on appeal. 

2. Schedule the Veteran for a VA examination to determine the current severity of his ear scars.  The examination should, as warranted, address all symptoms and functional limitations.  In particular, the examiner is requested to identify the underlying cause for the reported itchiness of the service-connected ear scars.  The examiner must state whether any of the service-connected ear scars are visible to an observer and, if so, unretouched color photographs should be taken.  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

